Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims are drawn to a particular arrangement of wires applicable for an IMD.  The arrangement includes a tubing for housing a plurality of wires, such that the tubing includes a longitudinal slit through the wall through which the wires extend out of the tubing wherein the tubing additionally has at least one slit substantially perpendicular to the longitudinal slit and at least one wire exits the tubing through one of the slits.  The best prior art of record, Walling and Bornzin (previously cited, see non-final dated 6/15/2022) disclose known tubing and enclosures for wires in IMDs, but do not explicitly disclose the further inclusion of a perpendicular slit along with the longitudinal slit for wire positioning purposes.  An example of such an arrangement can be found in figure 2, where such an arrangement is disclosed to provide benefits such as protection from pull-out forces or bending on exposed wires, improving device reliability while at the same time preventing broken wires during both manufacture and implantation.  For these reasons, in combination with other recited elements, the claims are considered allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181. The examiner can normally be reached Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799